IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 29, 2008
                                 No. 07-20088
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ANDRE MARSELLES CARTER

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:04-CR-46-2


BeforeWIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Andre Marselles Carter appeals his sentence for
aiding and abetting a bank robbery and attempted bank robbery, in violation of
18 U.S.C. §§ 2113(a), (d) and 2, and aiding and abetting the brandishing of a
firearm, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2. Carter contends that
the district court erred in increasing his base offense level five levels, pursuant
to U.S.S.G. § 2B3.1(b)(2)(C), for Rodney Lee Thompson’s brandishing of a firearm
during a July 11, 2003, bank robbery, insisting that there was inadequate proof

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20088

that Thompson brandished an actual firearm. As Carter did not preserve this
issue at the district court level, plain error review applies. United States v.
Villegas, 404 F.3d 355, 358 (5th Cir. 2005). We determined previously that the
evidence was sufficient to prove that Thompson brandished a firearm. United
States v. Thompson, 454 F.3d 459, 465 (5th Cir.), cert. denied, 127 S. Ct. 602
(2006). That determination is the law of the case, so it precludes reconsideration
of the issue. See United States v. Matthews, 312 F.3d 652, 653 (5th Cir. 2002).
      Carter also contends that the district court erred in increasing his base
offense level five levels, pursuant to U.S.S.G. § 2B3.1(b)(2)(C), for Thompson’s
brandishing of a firearm during the July 11, 2003, bank robbery, insisting that
it was not foreseeable to Carter that Thompson would brandish a firearm. The
application of the five-level enhancement is a factual finding reviewed for clear
error. United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir. 2005).
Carter has failed to demonstrate that the district court clearly erred in its
finding that Thompson’s brandishment of the firearm during the July 11, 2003
robbery was reasonably foreseeable to Carter.
      Finally, Carter asserts that the two-level restraint adjustment on Count
Three was inappropriate, but does not provide any support for this contention.
As Carter has failed to brief the issue adequately, we shall not consider it. See
United States v. Charles, 469 F.3d 402, 408 (5th Cir.), cert. denied, 127 S. Ct.
1505 (2007)(stating that inadequately briefed issues on appeal are abandoned).
AFFIRMED.




                                        2